Exhibit 10.2

 

FIBERTOWER CORPORATION

 

WAIVER OF

ACCELERATION OF BENEFITS UPON CHANGE OF CONTROL

 

This Waiver of Acceleration of Benefits Upon Change of Control (this “Waiver”),
is entered into between FiberTower Corporation, a Delaware corporation (the
“Company”) and Thomas A. Scott (the “Executive”) and is effective as of the date
of the last signature hereof.

 

RECITALS

 

WHEREAS, a change of control of the Company may occur as a result of the
mandatory redemption of the Company’s 9.00% Mandatorily Redeemable Convertible
Senior Secured Notes due 2012 (the “Change of Control”);

 

WHEREAS, the Executive and the Company have entered into the following
agreements that provide the following benefits that would accelerate upon a
change of control:

 

1.  Pursuant to that certain Special Retention Compensation Package dated
February 11, 2008 between the Company and the Executive (the “Special Retention
Compensation Package”), the Company has agreed to pay the Executive a cash
retention bonus of $666,667 on January 1, 2010 and an additional cash retention
bonus of $333,333 on January 1, 2011 if the Executive continues to remain
employed on such dates.  In addition, the Company agreed to grant to the
Executive 250,000 shares of restricted stock and pursuant to that certain
Restricted Stock Agreement, on February 11, 2008 the Company granted to the
Executive 250,000 shares of restricted stock with 166,667 of the granted shares
vesting on January 1, 2010 and the remaining 83,333 shares vesting on January 1,
2011.  If a change of control (as defined in the Special Retention Compensation
Package and the Restricted Stock Agreement) occurs on or before January 1, 2011,
then any cash amounts not yet vested and paid under the Special Retention
Compensation Package will become immediately vested, due and payable and any
unvested shares of restricted stock shall become fully vested;

 

2.  Pursuant to that certain Restricted Stock Agreement, on February 11, 2008
the Company granted to the Executive 250,000 shares of restricted stock with
vesting on each anniversary of December 15, 2007 at 25% in 2008, 2009, 2010, and
2011.  In the event of a change of control (as defined therein), then any
unvested shares of restricted stock shall become fully vested.

 

3.  Pursuant to that certain Incentive Stock Option, on March 17, 2009 the
Company granted to the Executive an incentive stock option to purchase 250,000
shares of common stock of the Company with 25% of the shares which are subject
to the option vesting and becoming exercisable on the first anniversary date of
the grant and 2.08% of the shares which are subject to the option vesting and
becoming exercisable monthly for the next 36 months.  In the event of a change
of control (as defined therein), then immediately prior to the consummation of
such change of control, any of the shares which are subject to the option that
have not yet become vested and exercisable will vest and become exercisable on a
basis that gives the Executive an

 

1

--------------------------------------------------------------------------------


 

opportunity, as determined by the Company’s board of directors, to participate
as a stockholder in the change of control transaction following exercise.

 

4.  Pursuant to that certain Restricted Stock Agreement, on August 29, 2006 the
Company granted to the Executive 200,000 shares of restricted stock with vesting
on the anniversary of the grant date in equal 25% increments respectively in
2007, 2008, 2009 and 2010.  In the event of a change of control (as defined
therein), then immediately prior to the consummation of such change of control,
any unvested shares of restricted stock shall become fully vested.

 

5.  Pursuant to that certain Incentive Stock Option, on August 29, 2006 the
Company granted to the Executive an incentive stock option to purchase 266,667
shares of common stock of the Company with 25% of the shares which are subject
to the option vesting and becoming exercisable on the first anniversary date of
the grant and 1/48th of the shares which are subject to the option vesting and
becoming exercisable monthly for the next 36 months.  In the event of a change
of control (as defined therein), then immediately prior to the consummation of
such change of control, any of the shares which are subject to the option that
have not yet become vested and exercisable will vest and become exercisable on a
basis that gives the Executive an opportunity, as determined by the Company’s
board of directors, to participate as a stockholder in the change of control
transaction following exercise.

 

WHEREAS, the Executive desires to voluntarily relinquish, waive, forfeit and
disclaim, the acceleration of certain of the above described benefits that would
otherwise occur upon the Change of Control.

 

NOW THEREFORE, in consideration of the mutual terms, conditions, and covenants
set forth herein, and the ongoing employment relationship and compensation to be
paid and received in connection therewith, the Company and Executive agree as
follows:

 


1.                                       WAIVER OF ACCELERATION OF BENEFITS UPON
CHANGE OF CONTROL.  THE EXECUTIVE HEREBY UNCONDITIONALLY AND VOLUNTARILY AND
IRREVOCABLY RELINQUISHES, WAIVES FORFEITS AND DISCLAIMS THE ACCELERATION OF THE
FOLLOWING BENEFITS THAT WOULD OTHERWISE RESULT FROM THE CHANGE OF CONTROL:


 


(I)                                     ACCELERATION OF VESTING AND PAYMENT OF
THE CASH RETENTION BONUS THAT WOULD OCCUR BY REASON OF THE CHANGE OF CONTROL OF
ANY AMOUNTS THAT WOULD OTHERWISE VEST AND BECOME PAYABLE PURSUANT TO THE TERMS
OF THE SPECIAL RETENTION COMPENSATION PACKAGE AFTER DECEMBER 31, 2010.


 


(II)                                  ACCELERATION OF EXERCISABILITY THAT WOULD
OCCUR BY REASON OF THE CHANGE OF CONTROL OF THE INCENTIVE STOCK OPTIONS GRANTED
ON AUGUST 29, 2006 AND MARCH 17, 2009 THAT HAVE NOT OTHERWISE BECOME VESTED AND
EXERCISABLE AS OF THE CHANGE OF CONTROL; PROVIDED, HOWEVER, THAT WITH RESPECT TO
ANY INCENTIVE STOCK OPTION THE EXERCISE PRICE OF WHICH IS LESS THAN THE FAIR
MARKET VALUE (AS DEFINED IN THE FIBERTOWER CORPORATION STOCK INCENTIVE PLAN) OF
THE COMMON STOCK OF THE COMPANY ON THE EFFECTIVE DATE OF THIS WAIVER, THE
ACCELERATION OF EXERCISABILITY OF

 

2

--------------------------------------------------------------------------------



 


THESE OPTIONS IS WAIVED ONLY IF THE CHANGE OF CONTROL OCCURS AFTER DECEMBER 31,
2009.


 


(III)                               ACCELERATION OF VESTING THAT WOULD OCCUR BY
REASON OF THE CHANGE OF CONTROL OF ANY SHARES OF RESTRICTED STOCK WHICH WERE
GRANTED ON FEBRUARY 11, 2008 (PURSUANT TO THE SPECIAL RETENTION COMPENSATION
PACKAGE), AUGUST 29, 2006, AND FEBRUARY 11, 2008 THAT WOULD OTHERWISE VEST AFTER
DECEMBER 31, 2010.


 


2.                                       EXCEPT AS OTHERWISE PROVIDED HEREIN,
ALL OTHER TERMS AND PROVISIONS OF THE AGREEMENTS DESCRIBED ABOVE WILL REMAIN IN
FULL FORCE AND EFFECT.


 


THE PARTIES HAVE EXECUTED THIS WAIVER EFFECTIVE AS OF THE DATE OF THE LAST
SIGNATURE HEREOF.


 

FIBERTOWER CORPORATION

 

EXECUTIVE:

 

 

 

 

 

 

 

 

By:

/s/ John P. Kelly

 

By:

/s/ Thomas A. Scott

Printed Name:

John P. Kelly

 

Printed Name:

Thomas A. Scott

Title:

Chairman-Compensation Committee-

 

Title:

Chief Financial Officer

 

FiberTower Corporation

 

Date:

December 11, 2009

Date:

December 16, 2009

 

 

 

 

3

--------------------------------------------------------------------------------